

BAKER HUGHES INCORPORATED
STOCK OPTION AGREEMENT

GRANT OF OPTION
The Compensation Committee of the Board of Directors of Baker Hughes
Incorporated, a Delaware corporation (the “Company”), pursuant to the Baker
Hughes Incorporated 2002 Director & Officer Long-Term Incentive Plan (the
“Plan”), hereby grants to you, the above‑named Participant, effective as of the
Grant Date set forth above (the “Grant Date”), a nonqualified stock option (the
“Option”) to purchase the total number of shares of the Company’s $1.00 par
value per share common stock (“Common Stock”) at the exercise price set forth
above for each share subject to the Option, subject to adjustment as provided in
the Plan. The Option is exercisable in installments in accordance with the
Vesting Schedule set forth above with the exercise price payable at the time of
exercise. To the extent not exercised, installments will be cumulative and may
be exercised in whole or in part until the Option terminates.
By your acceptance of the Option, you agree that the Option is granted under,
governed by and subject to the terms of the Plan, this Stock Option Agreement
and the Terms and Conditions of Option Agreements. The shares of Common Stock
(the “shares”) that may be issued under this Plan are registered with the
Securities and Exchange Commission (“SEC”) under a Registration Statement on
Form S-8.  A Prospectus describing the Plan and the shares and the Terms and
Conditions can be found on the Baker Hughes Direct website at
www.bakerhughesdirect.com. You may obtain a copy of the Plan Prospectus by
requesting it from the Company.
BAKER HUGHES INCORPORATED






Martin S. Craighead
Chairman and Chief Executive Officer



    





--------------------------------------------------------------------------------



BAKER HUGHES INCORPORATED
TERMS AND CONDITIONS
OF
OPTION AGREEMENTS
 

These Terms and Conditions are applicable to an option (the “Option”) granted
pursuant to the Baker Hughes Incorporated 2002 Director & Officer Long-Term
Incentive Plan (the “Plan”) and are incorporated as part of the Stock Option
Agreement setting forth the terms of such Option (the “Agreement”).
1.
TERMINATION OF EMPLOYMENT OR CHANGE IN CONTROL. The following provisions will
apply in the event your employment with the Company and all Affiliates of the
Company (collectively, the “Company Group”) terminates (a “Termination of
Employment”) or a Change in Control of the Company occurs before the Expiration
Date set forth in the Agreement:

1.1    Termination Generally. If you incur a Termination of Employment before
the Expiration Date for any reason other than one of the reasons described in
Sections 1.2 through 1.6 below, all of your rights in the Option will terminate
and become null and void on the earlier of the Expiration Date or three years
after the date of your Termination of Employment. In the event you incur a
Termination of Employment for any reason, the Option will not continue to vest
after such Termination of Employment.
1.2    Termination for Cause. If you incur a Termination of Employment by the
Company Group for Cause and such Termination of Employment occurs (i) prior to a
Change in Control that occurs after the Grant Date or (ii) after the second
anniversary of a Change in Control that occurs after the Grant Date, all of your
rights in the Option will terminate and become null and void on the earlier of
the Expiration Date or the date your employment with the Company Group
terminates for Cause. Termination for Cause includes (without limitation) fraud,
theft, embezzlement committed against the Company Group or a customer of the
Company Group or any of its affiliated companies, or for conflict of interest,
unethical conduct, dishonesty affecting the assets, properties or business of
the Company Group, willful misconduct, or continued material dereliction of
duties.
1.3    Divestiture of Business Unit. If the Company Group divests its ownership
of a business unit of the Company or one or more subsidiaries (a “Unit”) and
your employment with the Company Group terminates in connection with such
Divestiture (other than for Cause or death or due to your disability within the
meaning of Section 1.4), then your rights under the Option that have not then
vested will vest on the effective date of the Divestiture of the business unit
All of your rights in the Option will terminate and become null and void on the
earlier of the Expiration Date or three (3) years after the date of your
Termination of Employment. For purposes of these Terms and Conditions, a
“Divestiture” includes the disposition of a Unit to an entity that the Company
does not consolidate in its financial statements, whether the disposition is
structured as a sale or transfer of stock, a merger, a consolidation or a sale
or transfer of assets, or a combination thereof, provided that a “Divestiture”
will not include a disposition that constitutes a Change in Control.
1.4    Retirement or Disability. If you incur a Termination of Employment due to
your Retirement or disability, then your rights under the Option that have not
then vested will vest on the effective date of your Retirement or Termination of
Employment due to disability. All of your rights in the Option will terminate
and become null and void on the earlier of the Expiration Date or five (5) years
after the date of your Termination of Employment as a result of Retirement or a
disability. For purposes of this Section 1.4, the term “Retirement” means the
voluntary termination of your employment relationship with the Company Group on
or after the date on which you are at least fifty-five (55) years of age (not
rounded up) and you have completed at least ten whole years of service with the
Company Group (not rounded up). For purposes of this Section 1.4, you will not
be treated as having incurred a Termination of Employment due to Retirement if
your employment is terminated by a member of the Company Group for Cause (within
the meaning of Section 1.2). For purposes of these Terms and Conditions, the
term “Retirement” means your Termination of Employment on or after the

1





--------------------------------------------------------------------------------



date on which the you have both (A) attained the age of at least 55 whole (not
rounded up) years and (B) completed at least ten whole (not rounded up) Years of
Service. For purposes of these Terms and Conditions, you will not be treated as
having incurred a Termination of Employment due to Retirement if his employment
is terminated by a member of the Company Group for Cause (within the meaning of
Section 1.2). For purposes of these Terms and Conditions, “Years of Service”
means your years of service credited for vesting service purposes under either
of the Baker Hughes Incorporated Thrift Plan or the Baker Hughes International
Retirement Plan in which you are eligible to participate. If you are eligible to
participate in neither of such retirement plans, Years of Service” means the
years of service for which you would be credited for vesting purposes under the
Baker Hughes Incorporated Thrift Plan if you were eligible to participate in
that plan. For purposes of this Section 1.4, you will incur a “disability” if
you qualify for long-term disability benefits under a long-term disability
program sponsored by the Company or an Affiliate.
1.5    Death. If you incur a Termination of Employment due to your death, then
your rights under the Option that have not then vested will vest on the date of
your death. All rights in the Option will terminate and become null and void on
the earlier of the Expiration Date or one year after the date of your death.
After your death, your executors, administrators or any person or persons to
whom the Option may be transferred by will or by the laws of descent and
distribution, will have the right, at any time prior to the termination of the
Option to exercise the Option.
1.6    Change in Control. If a Change in Control of the Company occurs on or
before the third anniversary of the date of grant of the Option and you do not
incur a Termination of Employment before the date the Change in Control of the
Company occurs, then the Option will become fully exercisable on the date the
Change in Control of the Company occurs. If you incur a Termination of
Employment by the Company Group with or without Cause and such Termination of
Employment occurs on the date of a Change in Control or within two years
following a Change in Control that occurs after the Grant Date, all of your
rights in the Option will terminate and become null and void on the earlier of
the Expiration Date or the date thirty (30) days after your Termination of
Employment for Cause.
2.
PROHIBITED ACTIVITY. Notwithstanding any other provision of these Terms and
Conditions or the Agreement, if you engage in a “Prohibited Activity,” as
described below, while employed by one or more members of the Company Group, or
within two years after the date your employment with the Company Group
terminates, then your right to receive payment under the Agreement, to the
extent still outstanding at that time, will be completely forfeited. A
“Prohibited Activity” will be deemed to have occurred, as determined by the
Committee in its sole and absolute discretion, if you (i) divulge any
non-public, confidential or proprietary information of the Company Group, but
excluding information that (a) becomes generally available to the public other
than as a result of your public use, disclosure, or fault, or (b) becomes
available to you on a non-confidential basis after your employment termination
date from a source other than a member of the Company Group prior to the public
use or disclosure by you, provided that such source is not bound by a
confidentiality agreement or otherwise prohibited from transmitting the
information by a contractual, legal or fiduciary obligation, or (ii) directly or
indirectly, consult with or become affiliated with, conducts, participate or
engage in, or becomes employed by, any business that is competitive with the
business of any member of the Company Group, wherever from time to time
conducted throughout the world, including situations where you solicit or
participate in or assist in any way in the solicitation or recruitment, directly
or indirectly, of any employees of any member of the Company Group.

3.
CASHLESS EXERCISE. Cashless exercise, in accordance with the terms of the Plan,
will be available to you for the shares subject to the Option. In addition to
the cashless exercise alternatives expressly listed in the Plan, you may elect a
net exercise method of exercise under which the Company will reduce the number
of shares issued to you upon the exercise of all or portion of the Option to
satisfy your Option Price obligation for such portion of the Option.

4.
AUTOMATIC EXERCISE UPON EXPIRATION DATE.    Notwithstanding any other provision
of these Terms and Conditions or the Agreement (other than this Section 4 of
these Terms and Conditions), on the last trading day on which all or a portion
of the Option may be exercised, if the then Fair Market Value of a share exceeds
the per share Option Price by at least $.01 (such expiring portion of the Option
that is so in-the-money, an “Auto-Exercise Eligible Option”), you will be deemed
to have automatically exercised such Auto-Exercise Eligible Option (to the
extent it has not previously been exercised or forfeited) in accordance with the
provisions of this Section 4. In the event of an automatic exercise pursuant to
this Section 4, the Company


2

--------------------------------------------------------------------------------



will reduce the number of shares issued to you upon such automatic exercise of
the Auto-Exercise Eligible Option to satisfy your Option Price obligation for
the Auto-Exercise Eligible Option. Further, the Company will reduce the number
of shares issued to the you to satisfy the Minimum Statutory Withholding
Obligation arising upon the automatic exercise in accordance with the procedures
of Article 16 of the Plan unless the Committee deems that a different method of
satisfying the tax withholding obligations is practicable and advisable. You may
notify the Plan record-keeper, Fidelity, in writing in advance that you do not
wish for the Auto-Exercise Eligible Option to be exercised. This Section 4 will
not apply to the Option to the extent that this Section 4 may cause the Option
to fail to qualify for favorable tax treatment under applicable law. In its
discretion, the Company may determine to cease automatically exercising options
at any time.
5.
TAXES AND TAX WITHHOLDING. You should consult with your tax advisor concerning
the tax consequences of exercising your Option. To the extent that the receipt
of the Option or the Agreement, the vesting of the Option or the exercise of the
Option results in income to you for federal, state or local income, employment
or other tax purposes with respect to which the Company Group has a withholding
obligation, you will deliver to the Company at the time of such receipt, vesting
or exercise, as the case may be, such amount of money as the Company Group may
require to meet its obligation under applicable tax laws or regulations, and, if
you fail to do so, the Company Group is authorized to withhold from the shares
subject to the Option or from any cash or stock remuneration then or thereafter
payable to you any tax required to be withheld by reason of such taxable income,
including (without limitation) shares subject to the Option sufficient to
satisfy the withholding obligation based on the last per share sales price of
the common stock of the Company for the trading day immediately preceding the
date that the withholding obligation arises, as reported in the New York Stock
Exchange Composite Transactions.

6.
NONTRANSFERABILITY. Except as specified in these Terms and Conditions, the
Option and the Agreement are not transferable or assignable by you other than by
will or the laws of descent and distribution, and will be exercisable during
your lifetime only by you.

7.
CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the Option will not
affect in any way the right or power of the Company or any company the stock of
which is issued pursuant to the Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

8.
EMPLOYMENT RELATIONSHIP. For purposes of the Agreement, you will be considered
to be in the employment of the Company Group as long as you have an employment
relationship with the Company Group. The Committee will determine any questions
as to whether and when there has been a termination of such employment
relationship, and the cause of such termination, under the Plan and the
Committee’s determination will be final and binding on all persons.

9.
NO RIGHTS AS A STOCKHOLDER. You will not have any rights as a stockholder of the
Company with respect to any shares covered by the Option until the date of the
issuance of the stock certificate or certificates to you for such shares
following exercise of the Option pursuant to the Agreement and the Terms and
Conditions and payment for the shares. No adjustment will be made for dividends
or other rights for which the record date is prior to the date such certificate
or certificates are issued.

10.
NOT AN EMPLOYMENT AGREEMENT. The Agreement is not an employment agreement, and
no provision of the Agreement will be construed or interpreted to create an
employment relationship between you and the Company or any of its Affiliates or
guarantee the right to remain employed by the Company or any of its Affiliates
for any specified term.

11.
SECURITIES ACT LEGEND. If you are an officer or affiliate of the Company under
the Securities Act of 1933, you consent to the placing on any certificate for
the shares of an appropriate legend restricting resale or other transfer of the
shares except in accordance with such Act and all applicable rules thereunder.

12.
LIMIT OF LIABILITY. Under no circumstances will the Company Group be liable for
any indirect, incidental, consequential or special damages (including lost
profits) of any form incurred by any person,


3

--------------------------------------------------------------------------------



whether or not foreseeable and regardless of the form of the act in which such a
claim may be brought, with respect to the Plan or the Company’s role as Plan
sponsor.
13.
DATA PRIVACY. The Company’s Human Resources Department in Houston, Texas
(U.S.A.) administers and maintains the data regarding the Plan, the awardees and
the stock options granted to awardees for all employees in the Company Group
worldwide.

The data administered and maintained by the Company includes information that
may be considered personal data, including the name of the awardee, the award
granted and the number of shares of stock subject to any stock option award
(“Employee Personal Data”). From time to time during the course of your
employment in the Company Group, the Company may transfer certain of your
Employee Personal Data to Affiliates as necessary for the purpose of
implementation, administration and management of your participation in the Plan
(the “Purposes”), and the Company and its Affiliates may each further transfer
your Employee Personal Data to any third parties assisting the Company in the
implementation, administration and management of the Plan (collectively, “Data
Recipients”). The countries to which your Employee Personal Data may be
transferred may have data protection standards that are different than those in
your home country and that offer a level of data protection that is less than
that in your home country.
In accepting the award of the stock option set forth in the Agreement, you
hereby expressly acknowledge that you understand that from time to time during
the course of your employment in the Company Group the Company may transfer your
Employee Personal Data to Data Recipients for the Purposes. You further
acknowledge that you understand that the countries to which your Employee
Personal Data may be transferred may have data protection standards that are
different than those in your home country and that offer a level of data
protection that is less than that in your home country.
Further, in accepting the award of the stock option set forth in the Agreement,
you hereby expressly affirm that you do not object, and you hereby expressly
consent, to the transfer of your Employee Personal Data by the Company to Data
Recipients for the Purposes from time to time during the course of your
employment in the Company Group.
14.
RECOUPMENTS. If the Company is required to prepare an accounting restatement due
to the material noncompliance of the Company with any financial reporting
requirement under applicable securities laws, if you are then a current or
former executive officer of the Company you will forfeit and must repay to the
Company any compensation awarded under the Agreement to the extent specified in
any of the Company’s compensation recoupment policies established or amended
(now or in the future) in compliance with the rules and standards of the
Securities and Exchange Commission Committee under or in connection with Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act. Further,
if the Company is required to prepare an accounting restatement due in whole or
in part to your misconduct, you will forfeit and must repay to the Company any
compensation awarded under the Agreement to the extent required by the Board of
Directors of the Company in accordance with the terms of the Company’s
compensation recoupment policy as in effect on January 23, 2014.

15.
OTHER AGREEMENTS. Nothing in these Terms and Conditions is intended to reduce
the Company’s protections or your obligations under (1) any other agreement
between you and the Company or any other member of the Company Group, (2) the
common law, or (3) any applicable state, federal or foreign statute.

16.
GOVERNING LAW AND VENUE. The Plan, these Terms and Conditions and the award of
the stock option set forth in the Agreement shall be governed by the laws of the
State of Texas, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Plan, these Terms
and Conditions and the award of the Option to the substantive law of another
jurisdiction. In accepting the award of the Option you are deemed to agree to
submit to the exclusive jurisdiction and venue of the federal or state courts of
Harris County, Texas, to resolve any and all issues that may arise out of or
relate to the Plan, these Terms and Conditions and the award of the Option.    

17.
SEVERABILITY AND BLUE PENCILING. If any single Section or clause of these Terms
and Conditions should be found unenforceable, it shall be severed and the
remaining Sections and clauses of these Terms and Conditions shall be enforced
in accordance with the intent of these Terms and Conditions. If any particular
provision of these Terms and Conditions shall be adjudicated to be invalid or
unenforceable, the Company


4

--------------------------------------------------------------------------------



and you specifically authorize the court making such determination to edit the
invalid or unenforceable provision to allow these Terms and Conditions, and the
provisions thereof, to be valid and enforceable to the fullest extent allowed by
law or public policy.
18.
MISCELLANEOUS. The Agreement and the Option are awarded pursuant to and are
subject to all of the provisions of the Plan, which are incorporated by
reference herein, including all amendments to the Plan, if any. In the event of
a conflict between these Terms and Conditions and the Plan provisions, the Plan
provisions will control. The terms “you” and “your” refer to the Participant
named in the Agreement. Capitalized terms that are not defined herein will have
the meanings ascribed to such terms in the Plan or the Agreement. The Company’s
rights under these Terms and Conditions and the Agreement may be assigned by the
Company.


5